Citation Nr: 1757706	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected postoperative right knee disability based on limitation of flexion.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected postoperative right knee disability based on instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 2000 to July 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2014 rating decisions of Department of Veteran Affairs (VA) Regional Offices (ROs) that, in pertinent part, assigned a 20 percent rating from July 27, 2007 with the grant of service connection for a right knee disability.  During the pendency of this appeal, a December 2013 rating decision granted a separate disability rating of 10 percent for status post right knee ACL reconstruction and partial meniscectomy based on painful range of motion.  

In March 2015, the Board, inter alia, granted an initial 20 percent disability rating for the Veteran's service-connected status post right knee ACL reconstruction and partial meniscectomy based on recurrent subluxation or lateral instability but denied a disability rating greater than 10 percent for the service-connected status post right knee ACL reconstruction and partial meniscectomy based on limitation of flexion.  The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted the parties' joint motion for partial remand (Joint Motion), vacating those portions of the March 2015 decision in which the Board denied an initial rating in excess of 20 percent for service-connected status post right knee ACL reconstruction and partial meniscectomy based on recurrent subluxation or lateral instability, and  denied a disability rating greater than 10 percent for the service-connected status post right knee ACL reconstruction and partial meniscectomy based on limitation of flexion.  In May 2016, the Board remanded those matters for further development consistent with the Joint Motion.

The prior March 2015 remand also ordered the issuance of a statement of the case (SOC) addressing a timely notice of disagreement (NOD) appealing an August 2014 denial of service connection for diabetes mellitus.  That SOC was issued in March 2016 and the Veteran filed a timely May 2016 substantive appeal perfecting that appeal.  However, a subsequent September 2017 rating decision granted that claim in full; thus, it is no longer on appeal.  The remaining matters were again remanded in March 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2017 remand explicitly directed that, on VA knee examination, examiners should addressed findings of decreased sensation in the right knee-with notation of any nerves affected and the severity of such involvement-and note whether there was pain on range of motion (noting the point during range of motion testing (in degrees) at which such pain began, if found).  A review of both the May 11, 2017 and May 22, 2017 VA examination reports secured on remand shows that neither examiner complied with either directive.  Both examiners noted pain with right knee flexion but failed to indicate where, in degrees, it began.  The May 22, 2017 report confirms that the Veteran has neurological involvement of the common peroneal, sural, and saphenous nerves as a result of prior right knee surgery to treat his service-connected disability, but did not note the severity of such involvement.  Thus, a remand for clarification and compliance with the prior remand is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his right knee disability.

Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and any associated impairment of function found in sufficient detail to allow for application of the relevant rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

THE EXAMINER MUST EXPLICITLY INDICATE WHERE, IN DEGREES, DURING ACTIVE OR PASSIVE RANGE OF MOTION TESTING PAIN BEGINS.

THE EXAMINER MUST ALSO EXPLICITLY NOTE THE SEVERITY OF INVOLVEMENT OF EACH OF THE AFFECTED NERVES (COMMON PERONEAL, SURAL, AND SAPHENOUS) DUE TO NEUROPRAXIA FROM PRIOR RIGHT KNEE SURGERY, AS DIAGNOSED ON MAY 22, 2017 VA EXAMINATION.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




